PER CURIAM:
Larry Lamont Bush seeks to appeal the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bush v. Jones, No. CA-03-02263-01AMD (D. Md. filed Jan. 5, 2004, entered Jan. 6, 2004). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED